DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 16 March 2022. Claims 8 and 9 have been cancelled. Claims 1-7 have been amended. Claims 10-22 have been added. Claims 1-7 and 10-22 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Previous rejection of claims 1-9 (now claims 1-7 and 10-22 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. 

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-7 and 10-22 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and new claims 14 and 22 are directed to a method, a device, and a computer-readable device, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 14, and 22 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of managing a project including organizing and updating equipment information, project information, and employee timekeeping, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to manage relevant activities, personnel, and equipment necessary for executing a series of activities associated with w project, which is an ineligible concept of Organizing Human Activity, namely: (2) commercial (e.g., business relations and project execution); (3) managing interactions between people (e.g., instructions to direct employees actions an interactions associated with the project).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 as presented by amendment includes: “...logging...a user into the...application…providing the user access to the mobile device application…”, “…enabling...one or more types of data...to be visible to the user…”, “…said one or more types of data comprises data selected from the group consisting of current project data, current communication data, equipment location data, a photo collection option data, at least one employee data, time keeping data for the at least one employee data…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of managing a project including organizing and updating equipment information, project information, and employee timekeeping, which is an ineligible concept of Organizing Human Activity, namely: (2) commercial (e.g., business relations and project execution); (3) managing interactions between people (e.g., instructions to direct employees actions an interactions associated with the project), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 as presented by amendment recites: “…enabling differing executable modules and one or more types of data of a plurality of types of data to be visible to the user via the graphical user interface, said differing executable modules and said one or more types of data having been determined and made visible based on the permission level of the user…” and “…syncing said differing executable modules and the one or more types of data to the mobile device in response to the plurality of types of data having been reviewed with respect to a security level of the user…”. Respectfully, absent further clarification of the processing steps executed by the recited device application, one of ordinary skill in the art could be reasonably relied upon to review information and determine which modules and data should be made visible to an end user based on the permission level of the user by employing by the human mental processing. (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

NOTE: With respect to the above application/categorization of human mental processing, Examiner notes the recitation of “the user having been authenticated to determine a current permission level of the user and prevent unauthorized transactions...” with respect to the login process. Examiner similarly notes the recitation of “...said differing executable modules and said one or more types of data having been determined and made visible based on the permission level of the user...”. Examiner additionally notes the recitation of “...the plurality of data types having been reviewed with respect to the security level of the user...”. In each of these instances, the claimed application is not reasonably understood to be performing any custom delivery or configuration of the claimed interface. Rather, the application is merely retrieving stored modules and data based on these elements “having been” determined or reviewed and made visible based on permission level/security level. Accordingly, these recitations are reasonably considered to be mental processing steps.  

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “mobile device application”, “a login module”, “differing modules” and a “graphical user interface”. With respect to these potential additional elements, the claimed “graphical user interface” is identified as displaying differing executable modules and the login module logs the user into the device application. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., modules are displayed, users are logged into an application, data is synced etc.) as associated with a respective “device application”, “module” or “interface”. Beyond the general statement that the login module serves to log the user into the device application and the graphical user interface displays differing executable modules and data that have been determined to be made visible based on the permission level of the user, the limitations provide no further clarification with respect to the functions performed by the “application” and “interface” in producing the claimed result. A recitation of “configured to” or “by one or more processors”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general linking to a technical environment. The technology as engaged is solely identified as storing and retrieving information (e.g., user login data, project data, the communication data, the equipment location data, the employee data and the time keeping data), performing tasks that are otherwise performable in the human mind (e.g., determining which modules and data should be visible to users based on permission and security levels), and sending and receiving information over a network (e.g., providing data).

NOTE: With respect to the above application/categorization of human mental processing, Examiner notes the recitation of “the user having been authenticated to determine a current permission level of the user and prevent unauthorized transactions...” with respect to the login process. Examiner similarly notes the recitation of “...said differing executable modules and said one or more types of data having been determined and made visible based on the permission level of the user...”. Examiner additionally notes the recitation of “...the plurality of data types having been reviewed with respect to the security level of the user...”. In each of these instances, the claimed application is not reasonably understood to be performing any custom delivery or configuration of the claimed interface. Rather, the application is merely retrieving stored modules and data based on these elements “having been” determined or reviewed and made visible based on permission level/security level. Accordingly, these recitations are reasonably considered to be mental processing steps.  

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of managing a project including organizing and updating equipment information, project information, and employee timekeeping using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing, retrieving, and displaying information and transmitting data or information via a computer network. The claimed managing a project including organizing and updating equipment information, project information, and employee timekeeping benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0342784, Examiner notes paragraphs [0044]-[0048] and [0115]-[0129]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) log a user into a device application. (2) display modules and data in a graphical user interface and (3) provide the user with equipment location data, photo collection option, employee data, and time keeping data; While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., login information); (2) storing and retrieving information and data from a generic computer memory (e.g., modules and data displayed in the interface); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining which modules and data should be made available to users based on permission level – see recitation of “having been determined” with respect to these functions). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of managing a project including organizing and updating equipment information, project information, and employee timekeeping. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., managing a project including organizing and updating equipment information, project information, and employee timekeeping, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of managing a project including organizing and updating equipment information, project information, and employee timekeeping benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
   

Independent claims 14 and 22, directed to a device and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 10-13, 15-21 illustrate additional steps of accessing data, launching an application, displaying an application, launching additional program modules, and receiving and accessing photos and employee data and further specify types of interfaces and utilizing an access code for the login process. These elements constitute functionality realized by generic devices (as noted above in paragraphs [0115]-[0129] of the Specification) capable of executing software/code, displaying data and information, and receiving and storing data inputs. Accordingly, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea. 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[4]	Claim(s) 1-2, 4-5, 10-15, 17-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (United States Patent Application Publication No. 2007/0027732) in view of Lush (United States Patent Application Publication No. 20160132816) and further in view of Boutros et al. (United States Patent Application Publication No. 2019/0066052).

With respect to (currently amended) claim 1, Hudgens disclose a method to support a project management enterprise, the method comprising the steps of: providing an enterprise wide mobile device application with a graphical user interface (Hudgens; paragraphs [0026] [0027]; See at least mobile client-based application and interface), the mobile device application including software computer code programmed to perform the steps of: providing a user a login function, where an authentication step determines whether to grant the user access to the mobile device application viewable to user via the graphical user interface (Hudgens; paragraphs [0041] [0042]; See at least logon process); determining whether the user possesses current project data (Hudgens; paragraphs [0040]-[0042]; See at least determination of context and context-aware delivery of data including current job, task, and location data); determining whether the user possesses current communication data (Hudgens; paragraphs [0034]-[0036]; See at least determination current events and notifications to employee/worker); providing the user with equipment location data (Hudgens; paragraphs [0034]-[0037]; See at least tracking or materials and equipment locations at the site and delivery to information to users); providing the user with a photo collection option (Hudgens; paragraphs [0018] [0030] [0046]; See at least inspections module includes photographs and documentation by workers); providing the user with at least one employee data (Hudgens; paragraphs [0031] [0032]; See at least Scheduling and HR modules and employee information); providing the user with time keeping data for the at least one employee (Hudgens; paragraphs [0031] [0032]; See at least tracking and history of how long worker has been onsite and where); and updating, uploading, storing the project data, the communication data, the equipment location data, the employee data and the time keeping data to a database programmed to store said data (Hudgens; paragraphs [0024] [0026] [0032]-[0037]; See at least continual uploading and updating of data in database(s)).

Claim 1 has been amended to include steps of “...logging, by one or more processors in a mobile device executing a user login module comprising executable code in a mobile device application residing in the mobile device having a graphical user interface, a user into the mobile device application, said logging the user comprising providing the user access to the mobile device application in response to the user having been authenticated to determine a current permission level of the user and prevent unauthorized transactions...”.

Claim 1 as amended further specifies that the user access comprises “...making the mobile device application customizable and viewable to the user via the graphical user interface...”

With respect to these elements, while Hudgens et al. discloses a web application having a logon process, Hudgens et al. fail to specify that a permission level of the user is determined. Hudgens et al. further fail to specify that the mobile device application and graphical user interface are customizable.

However, as evidenced by Lush, it is well known in the project management art to provide a mobile application having an authentication process which establishes permission levels for a user (Lush et al.; paragraphs [0065]-[0067]; See at least login and authentication prior to accessing the application).
 
Claim 1 as amended further specifies that the user access comprises “...making the mobile device application customizable and viewable to the user via the graphical user interface...”.

Claim 1 has been further amended to specify “...enabling differing executable modules and one or more types of data of a plurality of types of data to be visible to the user via the graphical user interface, said differing executable modules and said one or more types of data having been determined and made visible based on the permission level of the user, said enabling said differing executable modules and the one or more types of data to be visible to the user comprising syncing said differing executable modules and the one or more types of data to the mobile device in response to the plurality of types of data having been reviewed with respect to a security level of the user, said security level of the user comprising the current permission level of the user...”.

While Hudgens et al. provide a system including an interface and accessible program functions or modules and specified data access, Hudgens et al. fail to disclose customized modules and functions based on user security and permission levels.

However, as evidenced by Lush, it is well-known in the project management art to provide a mobile application having an authentication process which establishes permission levels for a user (Lush et al.; paragraphs [0065]-[0067]; See at least login and authentication prior to accessing the application). Lush further disclose tailoring of visibility of tiles, i.e., a form of module, modules, and data links (Lush et al.; paragraphs [0065]-[0067] [0104]-[0108]; See at least tailored tiles and modules visible based on permission level).

With respect to the recitation of types of data and permission level, while Hudgens et al. disclose data access, Hudgens et al. fail to specify a permission level or security level directed access to data types. While Lush discloses customizable interface based on permission level including data links, Lush fail to specify that the data access is based on security/permission level.

However, as evidenced by Boutros et al., it is well known in the art to further customize interface directed functionality to include specified access to data types based on permissions/authorizations (Boutros et al.; paragraphs [0053][0082][0100][0133]; See at least data types and categorizations and accessibility via interface based on authorizations and permission level).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the data collection and interface features of Hudgens by further including well-known permission-based interface configuration and data handling as taught by Lush and Boutros et al. The instant invention is directed to a system and method of managing a construction project. As Hudgens disclose the use of data collection and interface features in the context of a system and method for managing a construction project and Lush and Bourtros et al. similarly discloses the utility of permission-based interface configuration and data handling in the context of a system and method for managing a construction project, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the use of known technique to improve similar devices in the same way thereby improving efficiency and security with respect to presentation of data in a secure manner. 
 With respect to claim 2, Hudgens disclose a method according to claim 1 where the step of determining whether the user possesses current project data further comprises the steps of: navigating a data synchronization step for said project data in order to synchronize the mobile application and said database by accessing; navigating the user to an application launcher module viewable to user via the graphical user interface (Hudgens; paragraph [0041] and Fig. 4; See at least logon screen, i.e., launcher); determining a visibility of the application launcher module (Hudgens; paragraphs [0041] [0042]; See at least system initiatives interface screen); and rendering the application launcher module to provide the user access to the mobile application via the graphical user device (Hudgens; paragraphs [0041] [0042]; See at least logon screen and interface). With respect to claim 4, Hudgens disclose a method where the step of providing the user with a photo collection option, further comprises the steps of: launching a job site photo module viewable to user via said graphical user interface (Hudgens; paragraphs [0018] [0030] [0041] [0046]; See at least launch of interface and photo uploading and delivery); displaying at least one project listed in said database (Hudgens; paragraphs [0027] [0031]; See at least current project displayed to user); determining the existence of a job site photo for said at least one project (Hudgens; paragraphs [0018] [0030] [0046]; See at least photographs uploaded and accessible to system users); providing the user access to the job site photo (Hudgens; paragraphs [0018] [0030]; See at least work site photographs); providing the user the ability to photograph the job site (Hudgens; paragraphs [0018] [0046]; See at least workers can take and upload photographs to document progress); uploading the job site photo to said database; and providing access to the job site photo to the enterprise (Hudgens; paragraphs [0024] [0026] [0032]-[0037][0046]; See at least continual uploading and updating of data in database(s)). 
With respect to claim 5, Hudgens disclose a method where the step of providing the user with at least one employee data, further comprises the steps of: launching a workforce module viewable to the user via the graphical user interface (Hudgens; paragraphs [0031] [0032]; See at least work management and scheduling module and HR modules, i.e., a form of workforce module); providing the user with at least one filtering option to search for employees stored in said database (Hudgens; paragraphs [0030]-[0032] [0041]-[0042]; See at least system delivers current project and task information); and providing the user the ability to select at least one employee for said project (Hudgens; paragraphs [0027] [0043] [0044]; See at least lists of specific employees accessible by the system).

With respect to new claims 10-13, Hudgens et al. discloses a database to store program data (claim 10) (Hudgens; paragraphs [0024] [0026] [0032]-[0037]; See at least continual uploading and updating of data in database(s)). However, Hudgens et al. fail to disclose the API server configuration of claims 11-13. However, Boutros et al. disclose an API and external server Boutros et al. paragraphs [0044][0046][0077]; See API and server configurations).

With respect to claims 10-13, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable and incorporated by reference.

Claims 14-15, 17-18, 21 and 22 substantially repeat the subject matter addressed above with respect to claims 1-2, 4-5, and 10-13 as directed to the enabling device and computer-executable instructions. With respect to these elements, Hudgens disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Hudgens paragraphs [0015]-[ 0021]). Accordingly, claims 14-15, 17-18, 21 and 22 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-2, 4-5, and 10-13.


[6]	Claims 3, 6, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (United States Patent Application Publication No. 2007/0027732) in view of Lush (United States Patent Application Publication No. 20160132816) in view of Boutros et al. (United States Patent Application Publication No. 2019/0066052) and further in view of (Dujisin et al. (United States Patent Application Publication No. 2016/0217422).

With respect to claim 3 and 16, Hudgens discloses a method where the step of determining whether the user possesses current communication data further comprises the steps of: accessing the communication data stored in the database (Hudgens; paragraphs [0036] [0037]; See at least events and notification module); displaying a determination notification viewable to user via the graphical user interface (Hudgens; paragraphs [0026] [0034] [0036]; See at least notification and data updating); providing the user a communication data input portal via the graphical user interface to upload new communication data (Hudgens; paragraphs [0034] [0045] [0047]; See at least messaging and notifications accessed via interface); and storing the new communication data in said database (Hudgens; paragraphs [0026] [0034] [0036]; See at least notification and data updating).

With respect to the tracking of expense or cost information, while Hudgens discloses cost data, Hudgens fails to disclose inputting expense of cost information.

However, as evidenced by Dujisin et al. it is well-known in the construction management to continually receive actual cost inputs and provide updated actual costs to be retained in storage databases (Dujisin et al.; paragraphs [0051]-[0053]; See at least actual cost inputs), providing the user an expense data input portal via the graphical user interface to upload new expense data and storing the new expense data in the database (Dujisin et al.; paragraphs [0051]-[0053]; See at least actual cost inputs and display).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the data collection and employee project-based tracking features of Hudgens by further including well-known operational functions including cost/expense tracking and timesheet provision as taught by Dujisin et al. The instant invention is directed to a system and method of managing a construction project. As Hudgens disclose the use of data collection and employee project-based tracking in the context of a system and method for managing a construction project and Dujisin et al. similarly discloses the utility of well-known operational functions including cost/expense tracking in the context of a system and method for managing a construction project, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the use of known technique to improve similar devices in the same way thereby improving efficiency and accuracy with respect to the reporting and consolidation of employee payroll expenses and costs. 

With respect to claims 6 and 19, while Hudgens provide for the tracking of employee time on a site, Hudgens fail to disclose timesheet functionality.

However, Dujisin et al. disclose launching a time sheet module viewable to the user via the graphical user interface (Dujisin et al.; paragraphs [0036]-[0037] [0042]; See at least timesheet screen); providing employee information, where the employee information includes default job and phase data, individual time entry data and next day crew compensation (Dujisin et al.; paragraphs [0036]-[0037] [0042]-[0046]; See at least clock-in and clock-out functions accessible on employee mobile device); providing a time sheet data generating operation including: creating a time sheet entry (Dujisin et al.; paragraphs [0036]-[0037] [0042]-[0046]; See at least clock-in and clock-out functions accessible on employee mobile device); importing the time sheet entry into a payroll database (Dujisin et al.; paragraphs [0050] [0051]; See at least timesheet data and payroll entries); and providing the time sheet data to at least one customer for said project (Dujisin et al.; paragraphs [0049]-[0051]; See at least timesheets by project).

Regarding claim 6, the conclusions obviousness and rationale to modify as discussed above with respect to claim 3 is applicable to claim 6 and is hereby incorporated by reference.


[7]	Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens (United States Patent Application Publication No. 2007/0027732) in view of Lush (United States Patent Application Publication No. 20160132816) in view of Boutros et al. (United States Patent Application Publication No. 2019/0066052) and further  in view of (Dujisin et al. (United States Patent Application Publication No. 2016/0217422) and further in view of Examiner’s Official Notice.

With respect to claims 7 and 20, Hudgens disclose a method including allowing the user to perform a review of the at least one employee (Hudgens; paragraphs [0028] [0035]; See at least documents module allows for review of employee skills); and displaying a skillset for the at least one employee (Hudgens; paragraphs [0028] [0035]; See at least documented employee skills and training level).

Hudgens fails to disclose tracking of assets assigned to the employee.

However, Examiner takes Official Notice that it is well-known in the operations management art to track particular equipment assigned to employees.

As the feature is well-known in the art, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the simple substitution of one known element for another to obtain the predictable result of ensuring valuable company assets are optimally assigned to employees that require their use thereby improving productivity while ensuring consistent organization knowledge of valuable company equipment.

Response to Remarks/Amendment

[8]	Applicant's remarks filed 16 March 2022 have been fully considered and are addressed as follows:

[i]	Applicant’s remarks in response to previous rejection(s) of claim(s) 1-9 (now claims 1-7 and new claims under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 24 December 2021 are reasonably considered to have been fully addressed in the context of the revised rejection of the claims presented above responsive to the substantive amendments to the subject claims and the entry of new claims. 

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-9 under 35 U.S.C. 102/103 as being unpatentable as set forth in the previous Office Action mailed 24 December 2021 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.
 
  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683